Case 1:18-cv-02658-WJM-SKC Document 91 Filed 10/30/20 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                  Judge William J. Martínez

  Civil Action No. 18-cv-2658-WJM-SKC

  GIROLAMO FRANCESCO MESSERI,

         Plaintiff,

  v.

  PHILIP P. DISTEFANO, in his official capacity as Chancellor of the University of
  Colorado, Boulder,

         Defendant.



                      ORDER GRANTING DEFENDANT’S RULE 702 MOTION


         Plaintiff Girolamo Messeri was expelled from the University of Colorado at

  Boulder in November 2016 after the University concluded that he had non-consensual

  sexual contact with a woman, identified only as Jane Doe. (ECF No. 12 ¶¶ 119, 132.)

  Plaintiff sues Chancellor Philip DiStefano in his official capacity, asserting various

  theories about how the University violated Plaintiff’s procedural and substantive due

  process rights. (Id. at 32–62.) Plaintiff seeks damages and injunctive relief, including a

  Court order that the University remove any record of Plaintiff’s expulsion from his

  education file or transcript. (Id. at 62–64.)

         Before the Court is Defendant’s Motion to Exclude Expert Testimony, in which

  Defendant seeks to exclude the testimony of Plaintiff’s expert, Robert David (KC)

  Johnson. (ECF No. 87.) Defendant filed this Motion on March 27, 2020, stating that

  “Counsel for Defendant[] has conferred with counsel for Plaintiff, who opposes.” (Id. at
Case 1:18-cv-02658-WJM-SKC Document 91 Filed 10/30/20 USDC Colorado Page 2 of 3




  1.) Plaintiff therefore had until April 17, 2020, to file a response. See D.C.COLO.LCivR

  7.1(d). Plaintiff did not file a timely response or request an extension of the deadline,

  nor has he since filed any response to the Motion.

          If a party fails to respond to a contested motion, the Court may deem the motion

  confessed. See, e.g., Zinna v. Bd. of Cnty. Comm’rs of the Cnty. of Jefferson, 250

  F.R.D. 527, 529 (D. Colo. 2007); Order Granting Defendants’ Rule 702 Motion, Dedmon

  v. Cont’l Airlines, Inc., 13-cv-005 (D. Colo. Aug. 11, 2015), ECF No. 119.

          Moreover, it is well-established that “[t]he proponent of expert testimony bears

  the burden of showing that its proffered expert’s testimony is admissible.” United

  States v. Nacchio, 555 F.3d 1234, 1241 (10th Cir. 2009). Because Plaintif f did not

  respond to the Motion, Plaintiff—the proponent of the expert testimony—has failed to

  establish that Professor Johnson is qualified to opine on matters relating to this

  litigation.1

          The Court accordingly deems Plaintiff to have confessed to the Rule 702 Motion

  and ORDERS as follows:



          1
            Notwithstanding Plaintiff’s failure to respond, the Court has concerns about the
  relevance of Professor Johnson’s opinions regarding the history of Title IX and recent campus
  disciplinary proceedings in light of the fact that the Court dismissed Plaintiff’s Title IX claim.
  (ECF No. 59 at 27–34.) See McKenzie v. Benton, 388 F.3d 1342, 1351–52 (10th Cir. 2004)
  (Because Rule 702 requires that the evidence or testimony “assist the trier of fact to understand
  the evidence or to determine a fact in issue . . . [e]xpert testimony which does not relate to any
  issue in the case is not relevant, and ergo, non-helpful.”).
           Moreover, the Court is without evidence from which it could conclude that Professor
  Johnson, a history professor whose scholarly background focuses on the history of Congress
  and procedure, is an expert on the constitutional procedural protections due to students
  accused of sexual assault in campus disciplinary proceedings. Cf. Order, Doe v. Rollins Coll.,
  6:18-cv-1069 (Jan. 7, 2020), ECF No. 109 at 7 (concluding plaintiff failed to show that Professor
  Johnson was qualified to opine on the gender bias and fairness of school’s disciplinary
  procedures).

                                                  2
Case 1:18-cv-02658-WJM-SKC Document 91 Filed 10/30/20 USDC Colorado Page 3 of 3




        1.    Defendant’s Motion to Exclude Expert Testimony (ECF No. 87) is

              GRANTED; and

        2.    Plaintiff’s anticipated expert testimony from Robert David (KC) Johnson is

              EXCLUDED.


        Dated this 30th day of October, 2020.

                                                      BY THE COURT:




                                                      William J. Martínez
                                                      United States District Judge




                                            3
